Citation Nr: 1643499	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  11-33 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to June 2, 2016, and in excess of 60 percent thereafter for diabetes mellitus, type II, with diabetic foot ulcers.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a 20 percent rating for the Veteran's diabetes mellitus, type II.  Thereafter, the Veteran perfected an appeal as to the propriety of the assigned rating for such disability.
 
During the course of the appeal, a July 2016 rating decision increased the rating for the Veteran's diabetes mellitus, type II, to 60 percent, effective June 2, 2016.  Therefore, the issue has been characterized as shown on the title page of this decision.

In accordance with his request, the Veteran was scheduled for a Board video-conference before the undersigned Veterans Law Judge in November 2016.  However, in October 2016, he withdrew his hearing request and appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

In August 2016 and October 2016, prior to the promulgation of a decision in the matter, the Veteran withdrew his appeal.   


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written statement received in August 2016, the Veteran withdrew his appeal, which only includes the issue listed on the title page.  In October 2016, he submitted a second written statement confirming his intention to withdraw his appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


